                                                  17-00159




                  UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: The Honorable Gary S. Katzmann, Judge
__________________________________________
                                           )
DILLINGER FRANCE S.A.,                     )
                                           )
                    Plaintiff,             )
                                           )
         v.                                )
                                           )                  PUBLIC VERSION
UNITED STATES,                             )                  Ct. No. 17-00159
                                           )
                    Defendant,             )
                                           )
         and                               )
                                           )
SSAB ENTERPRISES LLC, et. al.,             )
                                           )
                    Defendant-Intervenors. )
__________________________________________)


                      PLAINTIFF’S MOTION FOR
             CLARIFICATION OF SCOPE OF REMAND, TO STAY
         REMAND PROCEEDINGS AND FOR ORAL ARGUMENT THEREON

       Pursuant to Rules 7(b) & (c) of the Rules of this Court, Plaintiff, Dillinger France S.A.

(“Dillinger”), respectfully requests the Court to clarify the scope of its remand order of February

18, 2021, to stay further remand proceedings until the scope of the remand is resolved and to

hold oral argument on these issues.

       Despite the fact that the error identified in the determination of the U.S. Department of

Commerce (“Commerce”) can be easily corrected by revising a few lines of code in its SAS

margin calculation program, Commerce has issued Plaintiff an extensive supplemental

questionnaire seeking information that is not relevant to the narrow issue on remand and that will

have no effect on the recalculation of the duty deposit rate (see Exhibit 1). Requiring Plaintiff to

respond to the burdensome supplemental questionnaire will needlessly increase the cost of
                                                     17-00159




                                                                                        Public Version


litigation and not result in the collection of any information relevant to this case. Moreover, given

that the correction of Commerce’s error would only decrease Dillinger’s weighted-average

dumping margin from 6.15% to 5.91% and the fact that this litigation has been pending now for

four years, we hope that the remand redetermination can be completed in a manner that respects

the efficient use of administrative, judicial and company resources and avoids any needless

increase in the costs of litigation.

        It is on this basis that Plaintiff respectfully requests that the Court clarify whether the

information requested by Commerce in its supplemental questionnaire falls within the scope of

the remand proceedings. Plaintiff further requests that the deadline for issuance of the

redetermination be stayed pending clarification of the scope of the remand. Plaintiff also seeks

oral argument on these issues in order to fully inform the Court of the relevant facts and to

explore an amicable settlement to this litigation.

        Plaintiff has submitted comments with Commerce requesting the withdrawal of the

supplemental questionnaire and the correction of the error in the SAS program (see Exhibit 2).

Plaintiff’s counsel has also exchanged correspondence with the Department of Justice attorney

responsible for this action in an attempt to resolve this matter. To date, these discussions have not

resulted in an amicable resolution.

                                              Discussion

        In its remand order of February 18, 2021, the court ordered Commerce to “issue a

redetermination consistent with the opinion of the Court of Appeals” in Case No. 2019-2395

(Dec. 3, 2020). Dillinger France S.A. v. United States, Ct. No. 17-00159 (CIT Feb. 18, 2021)

(order). In the opinion of the Court of Appeals, the court explained the problem with

Commerce’s original determination on this issue as follows:



                                                     2
                                                  17-00159




                                                                                     Public Version


       Commerce accordingly adjusted Dillinger’s reported costs for non-prime plate “to
       reflect the sales values recorded in {Dillinger’s} normal books and records” and
       allocated the difference to the costs for Dillinger’s prime plate. In doing so,
       Commerce reduced the cost of non-prime plate and allocated a greater portion of
       cost to prime plate based on the selling price of non-prime plate.

Dillinger France S.A. v. United States, 981 F.3d 1318, 1321 (Fed. Cir. 2020) (citations omitted).

       Thus, the problem identified by the Court of Appeals was Commerce’s shifting of costs

from non-prime merchandise to prime merchandise. There was no error identified in the

underlying cost information reported by Dillinger; nor has any party raised any such arguments

in this proceeding. Rather, it is simply the shifting of Dillinger’s reported costs by Commerce

from non-prime to prime plate. Commerce accomplished this cost shifting with only a few lines

of code in its SAS program, and it is only these lines of code that need to be corrected. When

these corrections are made, the weighted-average dumping margin for Dillinger decreases from

6.15% to 5.91%. See Comments on Supplemental Questionnaire (March 19, 2021) (Bar Code:

4102102), attached to this motion as Exhibit 2.

       It must be understood that Commerce accepted and verified the reported costs of both

prime and non-prime material during the investigation and noted no problems in the underlying

costs or how the non-prime CONNUMs were being reported. Commerce simply took a portion of

the costs reported for non-prime plate and shifted it to the cost of prime plate. Because the

amount of the underlying costs reported for non-prime plate and the manner in which the costs

were calculated were never challenged by Commerce or any other party to this proceeding, this

issue is final and cannot be challenged now. Commerce’s shifting of reported costs from non-

prime plate to prime plate was accomplished through a few lines of code in its SAS program and

it is only these lines of code that need to be changed in order to issue a redetermination consistent

with the opinion of the Court of Appeals.



                                                  3
                                                    17-00159




                                                                                        Public Version


        It cannot be disputed that Plaintiff’s only challenge to the cost determination was the

shifting of reported costs from non-prime to prime plate. This is clear from the issues presented

in Plaintiff’s opening brief, which stated:

        Issue Four: Whether the Department’s adjustment to Dillinger’s reported costs of
        production by shifting actual costs incurred in the production of non-prime plate to
        prime plate is supported by substantial evidence on the administrative record and
        otherwise in accordance with law?

Dillinger Public Memorandum of Points and Authorities In Support of Motion for Judgment on

the Agency Record, 2 (Dec. 18, 2017) (Doc. 27). In the Government’s response brief, the

Government also stated the issue as dealing with cost shifting:

        Whether Commerce’s adjustment of Dillinger’s reported costs of production by
        shifting actual costs incurred in the production of non-prime plate to prime plate is
        supported by substantial evidence and in accordance with law.

U.S. Response Brief, 2 (Feb. 16, 2018) (Doc. 32). In this Court’s opinion, the Court also properly

described the issue as dealing with cost shifting and, in fact, entitled its entire discussion on this

point as “Cost Shifting.” Dillinger France S.A. v. United States, 350 F. Supp. 3d 1349, 1373

(CIT 2019).

        In addition, none of the information requested in Commerce’s supplemental

questionnaire is relevant to the narrow issue on remand and the recalculation of the duty deposit

rate. Because no non-prime merchandise was sold to the United States, none of the French sales

of non-prime merchandise would be matched to U.S. sales or used in the margin calculations.

Thus, the prices and costs of non-prime merchandise sold in the home market play no role in the

margin calculation, either for constructed value purposes (CV) or for the analysis of sales at less

than the costs of production (COP). The cost of non-prime plate could be increased to 1 million

Euros/ton or reduced to 1 Euro/ton and it would have no impact on the margin calculation.




                                                   4
                                                 17-00159




                                                                                    Public Version


       The supplemental questionnaire is also unduly burdensome. Dillinger France has already

provided complete information to the best of its ability on the product characteristics, costs and

production process for non-prime plate. It has also fully explained the limitations on tracking the

product characteristics for non-prime material. See, e.g., Section A Response at A-19 (June 29,

2016); P.R. 154, C.R. 70; Section D Response at D-12 & App. D-9 (July 15, 2016); P.R. 178,

C.R. 110.; Supplemental Section D Response at 4-5 & App. SD-8 (Aug. 17, 2016); P.R. 202,

C.R. 169. Commerce has accepted and verified this information and no party has brought any

challenge to this information.

       To require Dillinger to go back into records that are now more than five years old is not

designed to collect any information relevant to the narrow issue on remand or the recalculation

of the duty deposit rate. Rather, the supplemental questionnaire causes a needless and undue

hardship to Dillinger and its staff, especially during this time of COVID restrictions in Europe.

Requiring Dillinger to respond to the supplemental questionnaire would also cause the company

substantial costs in legal, consulting and translation fees with no conceivable effect upon the

dumping margin calculation. Accordingly, the Court should, at minimum, require Commerce to

explain how the requested information would be relevant to the redetermination before requiring

Dillinger to respond to the supplemental questionnaire.

                                            Conclusion

       We therefore respectfully request that the Court clarify that the information requested by

Commerce in its supplemental questionnaire is not within the scope of the remand proceedings

and direct Commerce to proceed with issuance of its redetermination without requiring Dillinger

to respond to the supplemental questionnaire. We also request that the Court stay the deadline for




                                                 5
                                                17-00159




                                                                                   Public Version


issuance of the redetermination pending clarification of the scope of the remand and hold oral

argument on these issues.

       Proposed orders are submitted with this motion for the Court’s consideration.


                                             Respectfully submitted,

                                              /s/ Marc E. Montalbine
                                             Marc E. Montalbine
                                             J. Kevin Horgan
                                             Gregory S. Menegaz
                                             Alexandra H. Salzman
                                             DEKIEFFER & HORGAN, PLLC
                                             1090 Vermont Ave., N.W.
                                             Suite 410
                                             Washington, D.C. 20005
                                             Tel: (202) 783-6900
                                             Fax: (202) 783-6909
                                             Email: montalbine@dhlaw.de
Date: March 25, 2021                         Counsel to Plaintiff




                                                6
17-00159




           Exhibit 1
                                                     17-00159




                                                                                          A-427-828
                                                                              Remand Redetermination
                                                                                    Public Document
                                                                                           OA: KLC


March 17, 2021

Dillinger France S.A.
c/o: Gregory S. Menegaz, Esq.
DeKieffer & Horgan, PLLC
Suite 900B
1455 Pennsylvania Ave., N.W.
Washington, D.C., 20004

Re:     Remand Redetermination – Certain Carbon and Alloy Steel Cut-to-Length Plate from
        France: Dillinger France S.A.

Dear Mr. Menegaz:

This concerns the remand redetermination concerning the less-than-fair-value investigation of
certain carbon and alloy steel cut-to-length plate from France and your client Dillinger France
S.A. (Dillinger). Please file your supplemental response in accordance with the filing
requirements and guidelines (including the guidelines regarding English translations) as outlined
in the Department of Commerce’s (Commerce) original questionnaire, before 5 p.m. Eastern
Time, March 24, 2021.

Please file your response electronically using Enforcement and Compliance’s Antidumping and
Countervailing Duty Centralized Electronic Service System (ACCESS). An electronically filed
document must be received successfully in its entirety by ACCESS by the time and date
identified above. Commerce has temporarily modified certain of its requirements for serving
documents containing business proprietary information until further notice.1 Additionally, on the
date of this letter, alternative arrangements must be made for manual filings that are excepted
from the electronic filing requirement. If an exception applies and you are unable to file your
submission electronically, please contact an official in charge at least 72 hours before the due
date.

Commerce must conduct this remand redetermination in accordance with the deadline
established by the United States Court of International Trade. If you are unable to respond
completely to every question in the attached questionnaire by the established deadline, or are

1
 See Temporary Rule Modifying AD/CVD Service Requirements Due to COVID-19, 85 FR 17006 (March 26, 2020),
and Temporary Rule Modifying AD/CVD Service Requirements Due to COVID-19; Extension of Effective Period, 85
FR 29615 (May 18, 2020); and Temporary Rule Modifying AD/CVD Service Requirements Due to COVID-19;
Extension of Effective Period, 85 FR 41363 (July 10, 2020),
                                                 17-00159




Dillinger France S.A.                                                                     A-427-828
Remand Questionnaire                                                                         Page 2

unable to provide all requested supporting documentation by the same date, you must notify the
official in charge and submit a request for an extension of the deadline for all or part of the
questionnaire response. If you require an extension for only part of your response, such a request
should be submitted separately from the portion of your response filed under the current
deadline. Statements included within a questionnaire response regarding a respondent’s ongoing
efforts to collect part of the requested information, and promises to supply such missing
information when available in the future, do not substitute for a written extension request.
Section 351.302(c) of Commerce’s regulations requires that all extension requests be in writing
and state the reasons for the request. Any extension granted in response to your request will be
in writing; otherwise the original deadline will apply.

If Commerce does not receive either the requested information or a written extension request
before 5 p.m. ET on the established deadline, we may conclude that your company has decided
not to cooperate in this proceeding. Commerce will not accept any requested information
submitted after the deadline. As required by section 351.302(d) of our regulations, we will reject
such submissions as untimely. Therefore, failure to properly request extensions for all or part of
a questionnaire response may result in the application of partial or total facts available, pursuant
to section 776(a) of the Act, which may include adverse inferences, pursuant to section 776(b) of
the Act.

Should you have any questions about this matter, please contact Kristin Case at (202) 482-3174.

Sincerely,



Taija A. Slaughter
Lead Accountant
                                                 17-00159




Dillinger France S.A.                                                                     A-427-828
Remand Questionnaire                                                                         Page 3

                                      General Instructions

1. In accordance with 19 CFR 351.303(e), all documents must be provided in their original
   form and with English translations.

2. All worksheets must be submitted with narrative responses that will allow the Commerce
   reviewer to follow the flow of the worksheet and any adjustments necessary to calculate the
   submitted costs. The worksheets should demonstrate how the costs recorded in your
   company’s accounting records were adjusted in order to derive the amount reported.

3. All responses to this supplemental questionnaire should be limited to the questions contained
   herein. Unsolicited new information or revisions of previously requested information, not
   pertinent to this supplemental questionnaire, may be rejected, pursuant to 19 CFR
   351.301. If your responses to the questions that follow results in a change to your cost of
   production database, provide a revised electronic cost database in SAS® and Excel® formats.

4. Provide the Excel® versions of all spreadsheets used in the preparation of your response to
   this supplemental questionnaire.

                               Section D Supplemental Questions

In Dillinger France S.A. v. United States, 981 F.3d 1318 (December 3, 2020), the United States
Court of Appeals for the Federal Circuit (CAFC) ordered a remand “for Commerce to determine
the actual costs of prime and non-prime products.” Commerce’s antidumping questionnaire not
only provides detailed instructions concerning CONNUM construction, but also explains that
respondents must report CONNUM-specific costs and that such costs must reflect cost
differences attributable to the physical characteristics of the merchandise under consideration
(MUC). Despite these explicit instructions, rather than report the physical characteristics of non-
prime merchandise and report the cost differences attributable to the physical characteristics, you
simply stated that you did not know any of the physical characteristics with certainty and, at best,
could provide minimum physical dimensions for a handful of transactions. Moreover, rather
than report the actual costs attributable to the production of non-prime CONNUMs, you simply
reported the same variable for each non-prime CONNUM (CONNUMs which were only
differentiated by an estimate of the minimum physical dimensions) and then reported the same
cost for each non-prime CONNUM. Our review of the record reveals that, rather than submit
actual costs for non-prime products, you valued all non-prime products at the average cost of
prime products.

1. We cannot follow the Court’s order without first knowing all the details about the non-prime
   products produced. For each of the non-prime CONNUMs included in your cost of
   production (COP) database, you must:
   a. Identify all physical characteristics of each product as defined by Commerce in this
      proceeding.
                                                 17-00159




Dillinger France S.A.                                                                     A-427-828
Remand Questionnaire                                                                         Page 4

    b. Submit documentation from your system (e.g., production documentation, inventory
       ledger pages, quality control reports, etc.) to demonstrate the reported physical
       characteristics of the non-prime products, that the product is, in fact, good production and
       that it meets the physical characteristics for scope merchandise as defined by Commerce
       in this proceeding. In other words, please submit documentation to support that each of
       the non-prime CONNUMs were in-scope merchandise and thus properly reported in your
       sales and COP databases.

2. So that Commerce can comply with the CAFC instructions and calculate the actual cost of
   non-prime products, please respond to the following. For the following questions, our
   reference to CONNUMs relates to CONNUMs after you have identified all physical
   characteristics of the non-prime products per question 1 above. We request that you provide
   a new cost database containing only the originally reported non-prime merchandise. In this
   new database, after you have identified all physical characteristics of the non-prime
   merchandise produced per question 1 above, you should show the new reported CONNUM,
   the production quantity, the related originally reported CONNUM, and the actual cost of
   manufacturing by cost element (i.e., materials, labor, variable overhead and fixed overhead).
   a. For each non-prime CONNUM included in your submitted COP database, provide a
       monthly inventory movement schedule which includes the following information on both
       a quantity and value basis: beginning inventory, production, sales, other adjustments, and
       ending inventory.
   b. Explain the nature of the ‘other adjustments’ included in the schedule reported above.
   c. Demonstrate how the POI beginning and ending inventory of non-prime merchandise
       reconciles to both your inventory ledger and trial balance. Provide screen shots from
       your accounting system as support.
   d. Demonstrate how the December 31, 2015 ending inventory shown in the above schedule
       reconciles to your audited financial statements. Provide screen shots from your
       accounting system as support for all reconciling items.
   e. For all non-prime CONNUMs please provide the following.
       i. Provide a cost database as noted above which shows the POI production quantity and
            actual cost of manufacturing based on the physical characteristics defined by
            Commerce.
       ii. For each CONNUM, identify the single product with the highest POI production
            quantity and provide a schedule which shows, for each month of the POI, the monthly
            production quantity and actual cost of manufacturing. Segregate the actual monthly
            cost of manufacturing between material costs and conversion costs.
       iii. For each of the products identified in response to the above question, identify the
            month with the highest POI production quantity and provide a schedule of the
            corresponding production runs and the corresponding reported actual cost of
            manufacturing.
       iv. For each of the products identified in response to the above question, submit detailed
            costing documentation which shows how each of the cost elements (i.e., DIRMAT,
            DIRLAB, etc.) were calculated and how the cost for each product reflect the physical
            characteristics defined for this proceeding.
                                                  17-00159




Dillinger France S.A.                                                                      A-427-828
Remand Questionnaire                                                                          Page 5

        v. For each of the products in the preceding question, identify and provide a detailed
             discussion of the production processes through which the product passed, identify the
             specific defects that caused the product to be classified as non-prime, explain when
             you determined that the product was non-prime and how the product continues to
             represent good production that meets the physical characteristics as defined for this
             proceeding.
        vi. Please submit illustrative general ledger/journal entries which show how the products
             are recorded in your financial-accounting system. Also, if applicable, submit general
             ledger/journal entries pertaining to the reclassification of the products from prime to
             non-prime.
        vii. For each of the above products, provide documentation from your system to support
             the classification of the product as non-prime (e.g., quality control report).
17-00159




           Exhibit 2
A-427-828
17-00159
                                                 A-427-828
                                                 17-00159
                                                                                  PUBLIC VERSION


remand order of the U.S. Court of International Trade from February 18, 2021. Rather, all the

information required to issue a redetermination consistent with the opinion of the Court of

Appeals is already on the record of this case. As explained below, the redetermination requires

Commerce to revise only two lines of code in its SAS program. This change will reduce the

weighted-average dumping margin for Dillinger France from 6.15% to 5.91%.

       In its remand order of February 18, 2021, the U.S. Court of International Trade ordered

Commerce to “issue a redetermination consistent with the opinion of the Court of Appeals.”

Dillinger France S.A. v. United States, Ct. No. 17-00159 (CIT Feb. 18, 2021) (order). In the

opinion of the Court of Appeals, the court explained the problem with Commerce’s original

determination on this issue as follows:

       Commerce accordingly adjusted Dillinger’s reported costs for non-prime plate “to
       reflect the sales values recorded in {Dillinger’s} normal books and records” and
       allocated the difference to the costs for Dillinger’s prime plate. In doing so,
       Commerce reduced the cost of non-prime plate and allocated a greater portion of
       cost to prime plate based on the selling price of non-prime plate.

Dillinger France S.A. v. United States, 981 F.3d 1318, 1321 (Fed. Cir. 2020) (citations omitted).

       Thus, the problem identified by the Court of Appeals was Commerce’s shifting of costs

from non-prime merchandise to prime merchandise. There was no error identified in the

underlying cost information submitted by Dillinger; nor has any party raised any such arguments

in this proceeding. Rather, it is simply the shifting of Dillinger’s reported costs by Commerce

from non-prime to prime merchandise. Commerce accomplished this cost shifting with only a

few lines of code in its SAS program, and it is only these lines of code that need to be corrected.

       In its preliminary and final determinations, Commerce increased the reported cost of

prime CONNUMs by [          ]% and decreased the reported cost of non-prime CONNUMs by

[     ]%. See Final COP Calculation Memorandum at 2 (March 29, 2017); P.R. 447, C.R. 701;

Preliminary COP Calculation Memorandum at 2 & Attachment 2 (Nov. 4, 2016); P.R. 366, C.R.

                                                 2
                                                   A-427-828
                                                   17-00159
                                                                                            PUBLIC VERSION


405. These adjustments were combined with a [                  ]% adjustment for major inputs to arrive at a

total adjustment to TOTCOM for prime products of [                 ]% (i.e., [     ]%+ [     ]%) and an

overall net decrease for non-prime products of [               ]% (i.e., [       ]%-[      ] %). See Final

COP Calculation Memorandum at 2 (March 29, 2017); P.R. 447, C.R. 701. In the Comparison

Market SAS program, Commerce implemented these adjustments as follows:

          If CONNUM starts with [ ], then TCOMCOP = TOTCOM * [     ]1 *
          (PRODQTY /RQTYCNV);
          Else TCOMCOP = TOTCOM * [         ] * (PRODQTY/RQTYCNV);

See Final COP Calculation Memorandum at 4 (March 29, 2017); P.R. 447, C.R. 701. These

adjustments to the COP database are shown in lines 7398 and 7404 of Attachment I to

Commerce’s Final Determination Margin Calculation Memo. See Final Margin Calculations at

Attachment I, p. 36 (March 29, 2017); P.R. 448, C.R. 700. A copy of the pertinent pages of the

SAS program is contained in Appendix 1 to these comments.

          Accordingly, the only thing that needs to be done in order to comply with the opinion of

the Court of Appeals and stop the shifting of costs from non-prime merchandise to prime

merchandise is to change the SAS code in lines 7398 and 7404 as follows:

          Line 7398: TCOMCOP = TOTCOM * [                               ] * (PRODQTY/RQTYCNV);
          Line 7404: TCOMCOP = TOTCOM * [                               ] * (PRODQTY/RQTYCNV);

These changes remove the shifting of costs from non-prime merchandise to prime merchandise

while preserving the [        ]% adjustment for major inputs. After these corrections are made, the

weighted-average dumping margin for Dillinger France decreases from 6.15% to 5.91%.

          No new information is required to make this correction and comply with the opinion of

the Court of Appeals. All the necessary cost information is already on the administrative record

and has already been fully verified. None of the information requested in Commerce’s March


1
    This is calculated as [          ].

                                                   3
                                                  A-427-828
                                                  17-00159




17, 2021 supplemental questionnaire is relevant to the narrow issue on remand and the

recalculation of the duty deposit rate. Because no non-prime merchandise was sold to the United

States, none of the French sales of non-prime merchandise would be matched to U.S. sales or

used in the margin calculations. This is clear from Commerce’s Margin Calculation SAS

Program, which specifically restricts the comparison of U.S. and home market sales to the same

PRIMEH/U identification (i.e., PRIMEU = CMPRIME). See Final Margin Calculations at

Attachment II, p. 77 (March 29, 2017); P.R. 448, C.R. 700. A copy of the pertinent pages of the

SAS program is contained in Appendix 1 to these comments. Thus, the prices and costs of non-

prime merchandise sold in the home market play no role in the margin calculation, either for

constructed value purposes (CV) or for the analysis of sales at less than the costs of production

(COP).

         The supplemental questionnaire is also unduly burdensome. Dillinger France has already

provided complete information to the best of its ability on the product characteristics, costs and

production process for non-prime material. It has also fully explained the limitations on tracking

the product characteristics for non-prime material. See, e.g., Section A Response at A-19 (June

29, 2016); P.R. 154, C.R. 70; Section D Response at D-12 & App. D-9 (July 15, 2016); P.R. 178,

C.R. 110.; Supplemental Section D Response at 4-5 & App. SD-8 (Aug. 17, 2016); P.R. 202,

C.R. 169. Commerce has accepted and verified this information and no party has brought any

challenge to this information.

         To require Dillinger to go back into records that are now more than five years old is not

designed to collect any information relevant to the narrow issue on remand or the recalculation

of the duty deposit rate. Rather, the supplemental questionnaire and its unusually short one-week

deadline cause a needless and undue hardship to Dillinger and its staff, especially during this



                                                  4
                                                 A-427-828
                                                 17-00159




time of COVID restrictions in Europe. Moreover, responding to the questionnaire would cause

the company enormous costs in legal, consulting and translation fees with no conceivable effect

upon the dumping margin calculation.

       We therefore respectfully request that Commerce withdraw its March 17, 2021

supplemental questionnaire and proceed to revise its SAS program and margin calculation as

described above.

                                         *       *           *

       Certain information contained herein is business confidential data that is proprietary.

This information is enclosed within brackets (“[ ]”). Such data is marked “CONTAINS

BUSINESS PROPRIETARY INFORMATION.” Confidential treatment, subject to

administrative/judicial protective order, is requested pursuant to 19 C.F.R. §351.105(c) as this

information was given confidential treatment in the underlying investigation.

       In accordance with the Department’s instructions, we are filing this submission

electronically. We have summarized data in the public version in accordance with the

Department’s regulations. We are delivering APO versions to all counsel on the APO list, who

have not waived service.




                                                 5
                                        A-427-828
                                        17-00159




Please let us know if you have any questions regarding this submission.

                                                    Sincerely,




                                                    J. Kevin Horgan
                                                    Marc E. Montalbine
                                                    Gregory S. Menegaz
                                                    Alexandra H. Salzman*


                                                    * Admitted to California Bar; practice
                                                    supervised by attorneys of the firm who are
                                                    active D.C. Bar members pursuant to D.C. Bar
                                                    Rule 49(c)(8).




                                        6
    A-427-828
    17-00159




Appendix 1
A-427-828
17-00159
A-427-828
17-00159
A-427-828
17-00159
